 


109 HR 1407 IH: To provide that certain wire rods shall not be subject to any antidumping duty or countervailing duty order.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1407 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. LaTourette introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide that certain wire rods shall not be subject to any antidumping duty or countervailing duty order. 
 
 
1.Suspension of antidumping or countervaling duties on certain wire rods
(a)SuspensionWire rods described in subsection (b) shall not be subject to any antidumping or countervailing duty order.
(b)Description of wire rods
(1)CompositionThe wire rods referred to in subsection (a) are wire rods, produced by using either of the processes described in paragraph (2), that—
(A)contain by weight .06 to .10 percent carbon, 1.40 percent to 1.60 percent manganese, and .80 percent to 1.00 percent silicon;
(B)are used to produce metal inert gas (mig) welding wire (also referred to as gas metal arc welding wire) meeting the American Welding Society ER 70S–6 classification; and
(C)are provided for in subheading 7227.20.00 of the Harmonized Tariff Schedule of the United States.
(2)ProcessesThe processes referred to in paragraph (1) are the following:
(A)The electric arc furnace process with a minimum 90 percent virgin iron unit charge (using direct reduced iron or a combination of direct reduced iron and pig iron) in order to achieve the following residual maximums: phosphorous .020 percent; sulphur .015 percent; nitrogen .009 percent; copper .06 percent; nickel .10 percent; chromium .06 percent; molybdenum .02 percent; tin .01 percent; vanadium .01 percent; calcium .001 percent; mercury 10ppm (except that processing must preclude mercury (Hg.) contamination); aluminum .01 percent; and a total sulphur, phosphorous and nitrogen level of .034 percent, if the wire rods are cooled on a stelmore conveyer with covers to achieve retarded cooling. 
(B)Steel from a basic oxygen furnace which duplicates the maximum residual element levels and mechanical requirements set forth in subparagraph (A), which are achieved by using a 90 percent virgin iron unit charge.
(c)Effective dateThis section applies to goods entered, or withdrawn from warehouse, for consumption on or after the 15th day after the date of the enactment of this Act. 
 
